IN THE SUPREME COURT OF THE STATE OF NEVADA


                FRANK JAMES BERWICK,                                   No. 69765
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.                                FILE
                                                                             MAR 30 2016
                                                                            TRACIE K LI - NDEt
                                                                        8CLERK C.)F;,UPREME'C'OIRT

                                                                         r
                                                                              DEPUTY CLEfj




                                      ORDER DISMISSING APPEAL


                            This is an appeal from a district court order denying a request
                for an honorable discharge from probation. Eighth Judicial District Court,
                Clark County; Valerie Adair, Judge.
                            Our preliminary review of this appeal revealed a jurisdictional
                defect. Specifically, it appeared that no statute or court rule provides for
                an appeal from the aforementioned order.     See Castillo v. State, 106 Nev.
349, 792 P.2d 1133 (1990) (right to appeal is statutory; where no statute or
                court rule provides for an appeal, no right to appeal exists). Therefore, on
                March 1, 2016, we ordered appellant's counsel to show cause why this
                appeal should not be dismissed for lack of jurisdiction. In response to the
                show-cause order, appellant's counsel concedes that no statute or court
                rule provides for the order being challenged on appeal. Because no statute
                or court rule provides for an appeal from a district court order denying a
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                        it,-09cloo
                request for an honorable discharge from probation, we lack jurisdiction to
                consider this appeal, and we
                               ORDER this appeal DISMISSED.




                                           Hardesty



                Saitta                                        Pickering




                cc:      Hon. Valerie Adair, District Judge
                         Clark County Public Defender
                         Frank James Berwick
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2